DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with Applicants’ assertion Applicant respectfully asserts that merely finding (a) “the plurality of DCI indicate a same slot for PUCCH transmission” in one prior art reference and finding (b) “controls the transmission power based on TPC command accumulated values indicated by TPC command field values included in the plurality of DCI” in another prior art reference, is not sufficient to conclude that the combination of the two prior art references teach that (b) occurs when (a) occurs. This is because, without showing a motivation, the two prior art references teach (a) and (b) independently from each other without showing a connection between (a) and (b) as required by the above-referenced limitation of amended independent claim 7.   Takeda teaches and a control section that, when the plurality of DCI indicates information for PUCCH transmission, controls the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value).  Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami, which is the motivation for modifying Takeda with Nogami.  The combination of Takeda and Nogami teaches when the multiple DCI indicates a same slot for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2014/0219232) in view of Nogami et al. (US 2018/0220400)
Regarding Claim 7, Takeda teaches a terminal comprising: a receiving section that receives a plurality downlink control information (DCI) each including a transmission power control (TPC} command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink); and a control section that, when the plurality of DCI indicates information for PUCCH transmission, controls the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value).
Takeda does not teach the plurality of DCI indicates a same slot for PUCCH transmission.
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the plurality of DCI.
Regarding Claim 8, Takeda teaches a radio communication method for a terminal, comprising: receiving a plurality downlink control information (DCI) each including a transmission power control (TPC} command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink); and when the plurality of DCI indicates information for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value).
Takeda does not teach the plurality of DCI indicates a same slot for PUCCH transmission.
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the plurality of DCI.
Regarding Claim 9, Takeda teaches a base station comprising: a transmitting section that transmits plurality downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink from the base station), and a control section that, when the plurality DCI indicates information for PUCCH transmission, controls reception of the PUCCH of which the transmission power is controlled based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value).
Takeda does not teach the plurality of DCI indicates a same slot for PUCCH transmission.
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controls reception of the PUCCH of which the transmission power is controlled based on TPC command accumulated values indicated by TPC command field values included in the plurality DCI.
Regarding Claim 10, Takeda teaches a system comprising a base station and a terminal, wherein: the base station comprises: a transmitting section that transmits plurality downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink from the base station); and a control section that, when the plurality DCI indicates information for PUCCH transmission, controls reception of the PUCCH of which the transmission power is controlled based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value), the terminal comprises: a receiving section that receives the plurality DCI and a control section that, when the plurality DCI indicates information for PUCCH transmission, controls the transmission power based on TPC command accumulated values indicated by TPC command field values included in the plurality DCI (Section 0018, accumulated TPC value).
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controls reception of the PUCCH of which the transmission power is controlled based on TPC command accumulated values indicated by TPC command field values included in the plurality of DCI and when the plurality of DCI indicates a same slot for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
July 12, 2022